Citation Nr: 0416477	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-140 98	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from January to August 1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision and an August 
1999 decision by the RO located in Milwaukee, Wisconsin.  

The Board notes that, in April 2000, the claims file was 
transferred to the RO in Columbia, South Carolina because of 
the veteran's change in address.  

The veteran testified at a personal hearing before an RO 
hearing officer in September 2000.  

A Board hearing was scheduled for the veteran in June 2001 
but was subsequently cancelled by the veteran in April 2001.  

In June 2001, the Board remanded the case to the RO for 
further development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have experienced cervical and low 
back symptoms after being injured in a motorcycle accident 
during service.  

2.  The veteran did not manifest cervical spine degenerative 
disc disease or osteoarthritis or lumbosacral spondylosis in 
service or for many years thereafter.  

3.  The veteran's currently demonstrated cervical spine 
degenerative disc disease and osteoarthritis are not shown to 
be due an injury or other event in service.   

4.  The veteran's currently low back degenerative disc 
disease is not shown to be due to an injury or other event in 
service.  



CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability manifested by 
degenerative disc disease and osteoarthritis is not due to 
injury or disease that was incurred in or aggravated by 
service; nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  The veteran's low back disability manifested by 
spondylosis is not due to injury or disease that was incurred 
in or aggravated by service; nor may any arthritis be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in June 2001 that informed 
the veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

Also, in the June 2001 Board remand, the veteran was provided 
the regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a VA 
examination that was completed in August 2001.  

In his April 2001 hearing testimony, the veteran reported 
that he was told by his orthopedic surgeon that his back 
disorder were due to his in-service motorcycle accident.  

In August 2002, the veteran was asked to submit that medical 
opinion as well as other evidence raised in his RO hearing.  
The veteran failed to respond to this request for evidence.  
In this regard, the Board notes that the duty to assist is 
not a one-way street, and the appellant must cooperate in 
developing his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

The Board notes that neither the veteran nor his 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Factual Background

The veteran's service medical records at enlistment in 
November 1976 are negative for any complaint or diagnosis of 
a spine condition.  

In February 1977, the veteran was treated in the podiatry 
clinic for stress fracture of the left-right calcaneus that 
was noted to be "resolving" in a follow-up examination.  

In private hospital report dated in April 1977, the veteran 
was admitted for treatment of injuries sustained in a 
motorcycle accident.  The veteran complained of having pain 
in the neck, left thigh, left ankle, left hip and the dorsal 
area of the back.  The veteran's memory of the accident was 
poor and he could not recall whether he lost consciousness, 
but he could recall "coming to, laying in a ditch with his 
motorcycle some distance away."  

X-ray studies of the cervical spine revealed some slight 
straightening of the curve and a mild scoliosis of the dorsal 
spine to the right.  Based on negative x-ray evidence of 
fracture, the veteran was assessed with severe sprains to the 
left ankle and foot.  

The veteran's hospital course was "fairly uneventful."  The 
veteran was mobilized with crutches and a soft cervical 
collar and was allowed to return home after a day.  The final 
diagnoses included those of hematoma and contusions of the 
left ankle, sprain of the dorsal and soft tissue of the 
cervical spine and mild concussion.  

In May 1977, the veteran was examined two weeks after his 
motorcycle accident.  It was noted that he sustained no 
fracture injuries, but soft tissue injury of the left lower 
extremity and cervical strain.  

On examination, the veteran complained of having headache and 
occasional dizziness but was otherwise within normal limits.  
The veteran was placed on 2-week convalescent leave and was 
given a refill of his pain medication (Tylenol #3).  

In a May 13, 1977 letter from the veteran's private general 
surgeon, the veteran was seen for follow-up treatment on 
April 27, May 2, and May 4.  The veteran still required the 
use of crutches and cervical collar, but was told he was free 
to return to duty.  Another checkup was requested for the 
veteran upon his return to duty.  

On his return-to-duty examination in May 1977, the veteran 
was noted to be on medication for his injuries to the ankle 
and cervical spine.  The examination was negative, except for 
a hard mass on the anterior left thigh.  The veteran was 
prescribed hot soaks and was excluded from physical training 
for a one-week period.  

In June 1977, the veteran complained of having worse neck and 
back pain.  Later that month, the veteran requested a profile 
from physical training due to his soreness of the left thigh 
when running.  

The veteran's separation physical examination was negative 
for any complaints or diagnoses of any cervical or low back 
disorders.  The veteran was noted to be in "good health."  

The post-service medical evidence consists of Social Security 
Administration (SSA) disability documentation, private 
medical records and VA treatment records.  

In a July 1989 emergency record, the veteran complained of 
having chronic low back pain for a 10-month period.  He had 
not received active treatment due to financial concerns, but 
admitted to taking the street equivalent of prescription 
drugs and alcohol to control his pain.  There was no 
localizing tenderness over the low back with minimal spasm 
over the right lumbar spine musculature.  The examiner's 
diagnostic impression was that of chronic low back pain.  

In a July 1989 neurological evaluation for the Department of 
Vocational Rehabilitation, the veteran reported joining the 
Army at the age of 17.  He was honorably discharged after a 
short period of active duty due to a motorcycle accident.  
After his military discharge, he had some problems with back 
pain as a result of the accident but denied any serious back 
or head injury and stated he was not incapacitated in any 
manner.  

The examiner's recommendations were to have a primary work-up 
of any treatable or organic cause of his back pain that gave 
rise to emotional problems.  The examiner opined that there 
was no definitive, objective diagnosis of disc disease to 
explain his back pain.  

In a letter dated in December 1989 from the veteran's private 
treating physician, the veteran was noted to have 
spondylitis, polypharmacy, alcoholism, and depression with 
suicidal tendencies.  It was noted that the veteran's 
significant back disability and symptoms had been obscured by 
the veteran's attempts to self-medicate with alcohol and 
over-the-counter drugs.  

In a July 1995 SSA psychological disability report, the 
veteran noted his arthritis in the back that limited his 
activity level, sleep and routine functioning.  He reported 
that he first had back trouble in 1977 after a motorcycle 
accident.  He stated that his back troubled him for a year 
then was "all right until about the mid-80's" when he 
worked for a boat company and performed strenuous work.  

In an October 1995 SSA functional capacity assessment, the 
veteran was noted to have low back pain and limitation of 
motion of 60 degrees with 20 degrees of extension.  His 
strength and sensation were normal and the veteran "was felt 
to have some spondylitis with some functional overlay."  

In May 1999, the veteran underwent an SSA disability 
determination examination.  The veteran's chief complaints 
were those of back pain and fracture left ankle and heel.  He 
noted that his 1977 motorcycle accident in which he injured 
his back and then reinjured his back in 1987 or 1988.  He 
reported no use of medications or incontinence of bowel or 
urine.  He noted use of a back corset to reduce pain and 
sleep difficulties.  

On examination, the veteran had 50 degrees of flexion, 10 
degrees of extension, 25 degrees of right and left lateral 
flexion, and 30 degrees of right and left rotation.  The 
examiner concluded that the veteran had low back pain 
manifested by pain with loss of motion and no evidence of 
root irritation.  

The SSA medical documentation dated in September 1999 
reflects the veteran's award of disability benefits effective 
from November 18, 1988.  The primary diagnosis was that of 
"affective disorders" with a secondary diagnosis of "low 
back pain."  The veteran attributed his back problem to the 
1977 in-service motor vehicle accident.  

The X-ray studies taken for this examination showed 
satisfactory vertebral height and alignment with well-
maintained disc spaces.  Minimal anterosuperior end plate 
spurring was seen at L3 and L4.  The examiner saw no 
abnormalities that affected the posterior elements or the 
sacroiliac joints.  

From April 1998 to July 1999, a private physician treated the 
veteran's severe pain in his back and right shoulder.  He 
reported an episode of temporary back paralysis that occurred 
4 years prior.  

On physical examination, the veteran had tenderness over the 
lumbosacral spine.  He was capable of forward flexion to the 
mid-thighs.  Side bending was severely limited.  The 
examiner's diagnosis was that of acute lumbosacral strain.  

With regard to his right shoulder, the veteran was seen in 
December 1996 and again in January 1998 after he sustained 
injury to his shoulder following a fall while moving.  The 
veteran had 140 degrees of abduction in both shoulders but 
could not forward flex more than 170 degrees.  External 
rotation was 60 degrees in both shoulders with 90 degrees of 
abduction and 0 degrees external rotation.  The examiner's 
diagnosis was that of acute and possibly recurrent tear of 
the levator scapulae muscle on the right and mild anterior 
impingement syndrome of the right shoulder.  

The VA outpatient treatment records dated in June 1998 
revealed the veteran's past medical history of arthritis in 
the bilateral hips, shoulders and back.  In August 1989, the 
veteran was treated for low back pain that limited his 
ability to work.  

The veteran was reported to have gradual onset of low back 
pain that increased in severity over a 4 to 6 month period.  
The veteran complained of having low back pain into the right 
groin that cause him sleep disturbance and depression.  He 
had not sought help for his condition other than SSI.  

The examiner noted that the pain was primarily due to muscle 
spasm with no constitutional symptoms with onset of back pain 
in September 1988.  The examiner ruled out ankylosing 
spondylitis and assessed mechanical low back pain.  The X-ray 
studies of the lumbosacral spine and right and left 
sacroiliac joints taken at this time were normal.  

In September 1998, the veteran was treated for chronic back 
pain.  It was noted that the veteran walked with a cane and 
was involved in a motor vehicle accident in the 1970s.  The 
examiner's diagnostic impression was positive for tenderness 
of the lumbosacral spine.  The X-ray studies taken at the 
time revealed scoliosis, osteoporisis, and minor degenerative 
changes of the lumbar spine.  

A March 2000 x-ray report of the lumbosacral spine was noted 
to be "unremarkable."  The alignment of the spine was 
within normal limits and there were no abnormalities of the 
paravertebral shadows noted.  In a November 2000 VA record, 
the veteran was treated for a right shoulder condition in 
which he had difficulty elevating his right arm.  

In a September 2000 RO hearing, the veteran testified that he 
hurt his back in a motorcycle accident in service and that 
his back "always bothered [him] throughout the years."  The 
veteran stated that he was programmed for a medical discharge 
because of his back condition, but instead, was honorably 
discharged in 1977.  

He stated that the same low back and cervical spine problems 
he had in-service continued after service and that, in 1988, 
he sought regular medical treatment for his low back.  The 
veteran stated that he could no longer work because of his 
back condition and received SSA disability benefits for his 
back.  He also stated that he received treatment for his low 
back condition from VA.  

The veteran reported that an orthopedic surgeon believed his 
arthritis was due to his in-service injury.  He testified 
that, prior to his in-service injury, he did not have low 
back or cervical spine problems.  

In a July 2001 outpatient treatment record, the veteran 
reported improvement of his chronic low back and right 
shoulder pain.  Pain with passive elevation was noted with 
crepitus of the right shoulder.  

In August 2001, the veteran underwent a VA orthopedic 
examination.  The 1977 motor vehicle accident was noted as 
well as the subsequent back and neck injuries and continued 
back problems.  The veteran reported having back problems for 
a one-year period before he could no longer work due to his 
back problems in 1988.  He reported daily and constant 
soreness, "like a headache" across the low back, shoulders, 
and chest.  The veteran had no radiation into his lower 
extremity but had occasional radiation into his right scrotum 
and some erectile dysfunction over a 1-year period.  

On examination, the veteran appeared in no acute distress.  
He wore an elastic back brace and rose from his chair to the 
examination table with caution.  There was no tenderness of 
the cervical spine.  He had left and right lateral bending of 
0 to 35 degrees, extension from 0 to 20 degrees, flexion from 
0 to 45 degrees, left rotation from 0 to 35 degrees, and 
right rotation from 0 to 45 degrees.  There was tenderness of 
the low thoracic region down to the sacrum.  He had left and 
right lateral bending from 0 to 35 degrees, extension from 0 
to 30 degrees, and flexion from 0 to 70 degrees.  

Based on a review of the claims folder, the examiner noted a 
10 to 12 year gap with no entries regarding his neck or back 
prior to a July 1989 neurological evaluation note.  The 
examiner also noted a "normal" X-ray report of the 
lumbosacral spine and left and right side joints dated in 
August 1989.  Based on X-ray studies taken for the 
examination, the examiner noted degenerative disc disease and 
osteoarthritis of the cervical spine with mild spondylosis of 
the lumbosacral spine.  

In a December 2001 VA addendum opinion, the examiner who 
conducted the August 2001 VA examination was asked to address 
the question of whether the veteran currently suffered from 
chronic disorders of the cervical and/or low back.  

While the VA examiner acknowledged that the veteran had 
degenerative disc disease and osteoarthritis of the cervical 
spine and spondylosis of the lumbosacral spine, the examiner 
opined that those conditions were "not related to the 
accident that occurred in the service and, in fact, [were] 
not related to any activity that occurred in 1977 or 
before."  

The examiner based his opinion on his review of the veteran's 
service medical records and extensive post-discharge medical 
records.  He noted a 12-year gap in any complaint relative to 
the back from 1977 to 1989 with negative X-ray reports from 
1989.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the evidence is against the claims of service 
connection for cervical spine and low back disorders.  While 
the veteran has current diagnosed low back and cervical spine 
conditions, confirmed by X-ray studies, there is no 
independent medical evidence that links those conditions to 
any event in service.  

In fact, the record contains a VA medical opinion that 
objectively finds no basis for linking any current back 
disability to his 1977 in-service injuries from a motor 
vehicle accident.  

The service medical records do not serve to confirm the onset 
of low back or cervical spine disability during the period of 
active service or otherwise provide a nexus between the 
currently demonstrated cervical osteoarthritis or 
degenerative disc disease or lumbosacral spondylosis and any 
disease or injury in service.

Nor do the post-service medical records serve to establish a 
continuity of low back and cervical spine symptoms or 
treatment following his period of active duty.  

In fact, those records show that the first complaint and 
treatment for any back disorder was made in 1989, more than a 
decade after service.  The veteran in this regard has 
submitted no competent evidence to show that his claimed back 
disability is due to disease or injury in service.

Although the veteran testified at his hearing in April 2001 
that the onset of his back disabilities was in April 1977, 
the Board finds that the evidence of record does not support 
his assertions of having had related in-service 
manifestations or a continuity of symptomatology or treatment 
thereafter.  Significantly, the veteran in this regard has 
submitted no evidence to support these assertions.  

The Board has considered the veteran's arguments, 
particularly in regard to the onset of his current 
disability.  However, the veteran is a layman and not 
competent to offer an opinion as to questions involving 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In view of the foregoing, the Board finds, on review of the 
entire record, no competent evidence that the veteran's 
currently demonstrated cervical spine and low back disability 
had its clinical onset in service or is due to any incident 
or event therein.  38 C.F.R. §§ 3.303.  

As the preponderance of the evidence is against the claim of 
service connection for a low back and cervical spine 
disability, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a low back disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



